Name: Council Regulation (EEC) No 3092/91 of 21 October 1991 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant consumption aid for butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption
 Date Published: nan

 24. 10 . 91 Official Journal of the European Communities No L 293/9 COUNCIL REGULATION (EEC) No 3092/91 of 21 October 1991 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant consumption aid for butter HAS ADOPTED THIS REGULATION : Article 1 In . Article 1 of Regulation (EEC) No 1307/85 the dates ' 1990/91 ' shall be replaced by ' 1991 /92'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ menti (2), Whereas the arrangement introduced by Regulation (EEC) No 1307/85 0, as last amended by Regulation (EEC) No 3232/90 (2), which authorizes Member States to grant aid for butter in favour of the final private consumer, expires at the end of the 1990/1991 milk year ; whereas in order to prevent a drop in butter consumption that aid arrange ­ ment should be prolonged for the 1991 /92 milk year ; whereas, given the market situation, the maximum level of aid should remain unchanged, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply fromt the beginning of the 1991 /92 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 October 1991 . , For the Council The President P. BUKMAN (') OJ No C 174, 5 . 7. 1991 , p. 18 . (2) Opinion delivered on 11 October 1991 (not yet published in the Official Journal). O OJ No L 137, 27. 5. 1985, p. 15. (4) OJ No L 310, 9 . 11 . 1990, p. 8 .